Citation Nr: 1818643	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive features and alcohol dependence.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 21, 2014.


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to January 1988 and September 1990 to June 1991.  

This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran withdrew his prior Board hearing request in June 2017. 


FINDINGS OF FACT

1.  The Veteran's PTSD has not been manifested by total occupational and social impairment.  

2.  The Veteran's service connected PTSD renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

2.  For the period prior to June 21, 2014, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard April 2012 letter satisfied the duty to notify provisions.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's post-service VA treatment records have been obtained together with records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in May 2012 and May 2015.  The examinations, along with the expert medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's PTSD was originally evaluated at 30 percent disabling.  A rating decision dated May 24, 2014 increased the Veteran's PTSD rating to 70 percent disabling, effective November 18, 2011 (the effective date of service connection for PTSD).  See Rating Decision May 2014.

A rating of 70 percent is assigned for PTSD under DC 9411 when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.
  
The Veteran contends he is entitled to a 100 percent rating because he has been intermittently unemployed since 2000 and is unable to establish and maintain relationships.  The Board finds that the Veteran's PTSD more nearly approximates the level of severity reflected by the 70 percent rating criteria.

The Veteran underwent a VA examination in May 2012.  The Veteran reported living with his wife of four years but described the relationship as "rocky."  He also reported having two daughters and a brother that he talks to often but no friends.  The Veteran stated that he does odd jobs and is looking for full time work.  The Veteran received the diagnoses of PTSD and alcohol dependence.  On mental status examination, the Veteran was alert and oriented.  The Veteran described his mood as "a little but anxious, but still kind of empty."  His affect was mildly dysphoric but generally appropriate.  He reported that sometimes he feels depressed, hopeless, and irritable.  The Veteran stated he has anxiety without panic attacks and had past suicidal ideation but no suicidal attempts.  The Veteran alleged forgetfulness; however, testing of his memory revealed that he was able to recall three out of three words on immediate and delayed recall.  The VA examiner opined the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See VA Examination May 2012. 

The Veteran's treatment records note that the Veteran attends group sessions, such as alcoholic anonymous (AA).  During these sessions, the Veteran is consistently described as being appropriately dressed, alert, and actively engaged with the group.  See CAPRI Records May 2015.  The Board notes that the record reflects several hospitalizations due to alcohol abuse but no inpatient psychiatric admissions.  The Veteran's mental status examinations during his hospitalizations for alcohol abuse generally report that he was cooperative with no behavior issues or suicidal or homicidal ideations.  It is noted in March 2013, the Veteran presented to the emergency department with suicidal ideation, at which time the Veteran was positive for ethyl alcohol (ETOH) and admitted for detoxification.  See CAPRI Records April 2015 p. 39, 403.    

In December 2014, the Veteran's wife accompanied the Veteran to his PTSD session.  It was noted that the Veteran had not completed any referrals for treatment for his alcohol abuse due to his frequent relapses on ETOH.  The Veteran's mental status examination revealed that he was alert, cooperative and had good eye contact.  The Veteran's mood was dysphoric and his affect constricted.  The Veteran's judgment was limited and his insight was fair.  He denied any audio or visual hallucinations and denied any homicidal or suicidal ideations.  See CAPRI Records April 2015 p. 137.        

In July 2014, the Veteran reported his mood as "fairly upbeat" and again denied any suicidal ideation.  Mental status examination showed that the Veteran was clean and casually dressed with good eye contact.  His insight and judgment was poor but cognitively he was alert.  See CAPRI Records April 2015 p. 137.  

According to treatment records in May 2015, the Veteran reported that his relationship with his wife was fair and his relationship with his mother, children, and siblings was good.  He disclosed that he did not have friends but he did have a supportive family.  The Veteran was noted to be cooperative with appropriate behavior.  He denied any suicide attempts or any current suicidal or homicidal ideation.  See CAPRI Records May 2015 p. 55.       

The Veteran attended another VA examination in May 2015, where he reported that he was still living with his wife but they had separated a few times due to his behavior and alcohol abuse.  The Veteran disclosed that his problems with employment are primarily due to alcohol abuse.  On mental status examination, the Veteran's mood was depressed and his affect blunted.  His attention and concentration was decreased and his judgment and insight was poor.  The Veteran's thought process was logical and organized and his thought content was relevant and non-psychotic.  Memory testing revealed that the Veteran was able to recall three out of three words immediately but only one out of three words after a short and long time delay.  The Veteran denied any current suicidal or homicidal ideation.  The VA examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas.  

Given the frequency, severity, and duration of the Veteran's depression, irritability and impaired impulse control the criteria for a 70 percent disability rating for PTSD have been satisfied.  However, the Veteran's PTSD does not warrant a 100 percent rating.

The Board concedes the Veteran has total occupational impairment, which will be further discussed in the TDIU section below; however, the evidence does not establish total social impairment. 
  
While the Veteran has difficulties in social settings, the severity does not reach the level of total social impairment.  The record shows that even though it was strained at times, the Veteran has maintained a relationship with his wife.  The Veteran also reported a good relationship with his mother, children, and siblings.  The Veteran also regularly attended group sessions, and was an engaged and active participant.  While the Veteran consistently stated that he did not have friends, the evidence shows he is able to maintain relationships with family members and interact appropriately with others in group settings.  

The Veteran reported suicidal ideation; however, the record does not establish that the Veteran had any plans or attempts during the appeal period.  These reports are sporadic and inconsistent as the Veteran also denied suicidal or homicidal thoughts or intention at many of his appointments.  The Board considered the Veteran's occasional reports of suicidal ideation but finds that due to the lack of frequency of such; a higher rating is not warranted on that basis.  The Board finds the Veteran's sporadic suicidal ideation more closely relate to the severity contemplated in the 70 percent rating, as the evidence does not show that the Veteran has a persistent danger of hurting himself or others.
  
Therefore, the Board finds that the evidence, when taken as a whole, supports a finding that the Veteran's PTSD symptomatology has been of such severity to warrant a 70 percent, but not a 100 percent, disability rating for the entirety of the appeal period.

III.  TDIU

As the evidence demonstrates that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD, TDIU is warranted for the reasons set forth below. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is rated at 70 percent disabling for PTSD for the entire appeal period; therefore, the Veteran meets the minimum percentage requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran's vocational history shows that he was not been able to maintain substantially gainful employment.  The Veteran reported that he has been working at temp agencies since 2000.  The Veteran noted this type of employment permitted him to skip work on days he had been drinking and that he never "really worked a full week" with the temp agency.  See C&P Exam May 2015.  According to the Veteran, his last full time job was in 2010 and only lasted for about two months.  In March 2013, when the Veteran was hospitalized due to his alcohol abuse, his wife reported that the Veteran had spent 20 days drinking until he passed out and had not attended work in over a month.    

The Board finds, at best, the Veteran has been marginally employed since 2002.  Wage reports from the Veteran's employers and wage reports from the Veteran himself show minimal wages that are not sufficient to be considered more than marginal employment.  The Veteran's marginal employment does not constitute evidence of substantially gainful employment.  
  
Given the Veteran's persistent inability to obtain substantially gainful employment since 2000, the Board finds that his PTSD along with his associated alcohol dependence prevents him from obtaining or retaining substantially gainful employment throughout the period of the appeal.  38 C.F.R. § 3.102.  Accordingly, TDIU is warranted for the period from November 18, 2011 (the effective date of service connection for PTSD) to June 20, 2014 (TDIU has already been assigned by the AOJ as of June 21, 2014).  38 C.F.R. § 4.16 (a).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to TDIU is granted from November 18, 2011 to June 20, 2014.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


